             Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 1 of 8



             IN THE UNITED STATES DISTRICT COURT FOR
                    THE DISTRICT OF MARYLAND
                       NORTHERN DIVISION
 UNITED STATES                   :
                                 :
                                 :
     v.                          :      Case No. SAG-20-0047
                                 :
 DAMIEN SMITH,                   :
                                 :
     Defendant.                  :

                          MOTION FOR DETENTION HEARING
                          AND TO ORDER PRETRIAL RELEASE

       The defendant, Damien Smith, through undersigned counsel, hereby moves this Honorable

Court to schedule a detention hearing and to release Mr. Smith on home detention with electronic

monitoring, pursuant to 18 U.S.C. §§ 3142. As an asthmatic, Mr. Smith is particularly vulnerable to

the severe health risks associated with the novel coronavirus and therefore he is now requesting a

detention hearing, which he has not yet had. In support of this motion, Mr. Smith submits the

following:

   1. Mr. Smith is charged with one count of possession of a firearm by a prohibited person under

       18 U.S.C. § 922(g), one count of possession with intent to distribute controlled substances

       under 21 U.S.C. § 841(a), and one count of possession of a firearm in furtherance of a drug

       trafficking crime under 18 U.S.C. § 924(c). The case arises from a warrantless search of Mr.

       Smith, as he walked down the street minding his own business, by officers of the Baltimore

       City Police Department. The officers stopped him claiming that they could see “the imprint

       of a gun” through the exterior of the canvas bag that Mr. Smith was carrying. Without any

       additional cause, officers grabbed the bag, tackled Mr. Smith to the ground, and located a gun

       and some vials of cocaine inside the bag. Defense counsel is preparing to litigate a suppression

       motion and has advised government counsel accordingly.
         Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 2 of 8



2. Mr. Smith had an initial appearance before a magistrate judge on February 20, 2020. At that

      time, he consented to detention in order to allow counsel additional time to explore potential

      release options. Mr. Smith was advised the he reserved the right to request a detention hearing

      at a later date. He is doing so now.

3. The Bail Reform Act mandates pretrial release unless there is no set of conditions that can

      reasonably assure a person’s appearance or community safety. 18 U.S.C. § 3142. We

      respectfully submit that releasing Mr. Smith to home confinement, with electronic monitoring,

      will accomplish those purposes.

4. In light of the rapidly spreading novel coronavirus, it is especially important that Mr. Smith is

      released promptly. Mr. Smith is currently detained at the D.C. Jail, where the U.S. Marshals

      Service has reported that at least one detainee is being quarantined after suspected exposure

      to the virus. In addition, the Marshals Service has confirmed that at least one deputy who

      processes arrestees in D.C. Superior Court (who are then transferred to D.C. Jail if ordered

      detained), has tested positive for the virus. 1

5. Mr. Smith has severe asthma, which places him at especially high risk of a bad outcome if

      exposed to the novel coronavirus. The World Health Organization and the Asthma and

      Allergy Foundation of America both list asthma as one of the medical conditions that make

      people especially vulnerable to becoming severely ill if infected by COVID-19. 2 The CDC

      released guidelines for people who may be at higher risk for severe illness, including people


1   A U.S. Marshal at D.C. Superior Court has tested positive for coronavirus, Washington Post March 18, 2020,
    Available at: https://www.washingtonpost.com/dc-md-va/2020/03/18/coronavirus-dc-maryland-
    virginia-updates.

2   Coronavirus disease (COVID-19) advice for the public: Myth busters, World Health Organization, at
    https://www.who.int/emergencies/diseases/novel-coronavirus-2019/advice-for-public/myth-busters;
    Coronavirus (COVID-19): What People With Asthma Need to Know (March 13, 2020), at
    https://community.aafa.org/blog/coronavirus-2019-ncov-flu-what-people-with-asthma-need-to-know
         Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 3 of 8



      with asthma, and urges that “COVID-19 can affect [asthmatics’] respiratory tract (nose, throat,

      lungs), cause an asthma attack, and possibly lead to pneumonia and acute respiratory disease.”

      Those with asthma are urged to take extra precautions against exposure to the virus. 3

6. The novel coronavirus pandemic has spurred a worldwide health emergency. The Director of

      the World Health Organization has stressed that the term “pandemic” is not used lightly and

      called for countries to take “urgent and aggressive action.” 4 The dangerous outbreak has

      spread across the globe, including throughout Maryland, the District of Columbia, and

      possibly into the D.C. jails. Maryland declared a State of Emergency on March 5, 2020; 5 D.C.

      declared a Public Health Emergency on March 11, 2020; 6 and the U.S. President declared a

      National Emergency on March 13, 2020. 7 As of March 18, 2020, COVID-19 has been

      confirmed to have infected 209,300 people, leading to at least 8,787 deaths worldwide. 8 Those




3   People with Asthma and COVID-19, Centers for Disease Control and Prevention, at
    https://www.cdc.gov/coronavirus/2019-ncov/specific-groups/asthma.html.
4   WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at
    https://bit.ly/2W8dwpS; “Coronavirus: COVID-19 Is Now Officially A Pandemic, WHO Says,” NPR
    March 11, 2020. Available at:
    https://www.npr.org/sections/goatsandsoda/2020/03/11/814474930/coronavirus-covid-19-is-now-
    officially-a-pandemic-who-says

5   Declaration of State of Emergency and Existence of Catastrophic Health Emergency-COVID-19, by Governor
    Hogan, March 5, 2020, available at
    https://governor.maryland.gov/wpcontent/uploads/2020/03/Proclamation-COVID-19.pdf

6   D.C. Government (March 11, 20202), https://coronavirus.dc.gov/release/mayor-bowser-declares-
    public-health-emergency

7   Proclamation on Declaring a National Emergency Concerning the Novel Coronavirus Disease (COVID-19) Outbreak,
     by President Trump, March 13, 2020, available at https://www.whitehouse.gov/presidential-
     actions/proclamation-declaring-national-emergency-concerning-novel-coronavirus-disease-covid-19-
     outbreak/

8   Coronavirus Map: Tracking the Global Outbreak, N.Y. Times March 18, 2020, Available at:
    https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html
         Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 4 of 8



       numbers represent a nearly 15-20% increase from March 17, 2020. At least 85 cases of

       COVID-19 have been confirmed in Maryland, 9 and at least 31 have been confirmed in D.C. 10

7. The number of people infected is growing exponentially. Alarmingly, experts predict that the

       numbers will double every three days if localities do not implement interventions like social

       distancing and testing. 11 But as the former chief medical officer on Rikers Island underscored,

       social distancing and other preventive measures are “impossible in jails and prisons, or are

       made worse by the ways jails and prisons are operated.” Quite simply, “everything about

       incarceration is going to make the curve go more steeply up.” 12

8. Conditions of confinement create the ideal environment for the transmission of contagious

       disease. 13 Inmates cycle in and out of detention facilities from all over the country, and people

       who work in the facilities including correctional officers and care and service providers leave

       and return daily, without screening. Incarcerated people have poorer health than the general

       population and, even at the best of times, medical care is limited in these facilities. 14 According



9   Maryland confirms 28 new cases of coronavirus, now at least 85 total, Baltimore Sun March 18, 2020, Available
    at: https://www.baltimoresun.com/coronavirus/bs-md-wednesday-coronavirus-update-20200318-
    hyh6zyn3crfufmyofn66zyef5u-story.html

10   D.C. Government (March 17, 2020), https://coronavirus.dc.gov/release/coronavirus-data-update-
     march-17

11   Why ‘Exponential Growth’ Is So Scary for the COVID-19 Coronavirus, Forbes March 17, 2020, Available at:
     https://www.forbes.com/sites/startswithabang/2020/03/17/why-exponential-growth-is-so-scary-for-
     the-covid-19-coronavirus/#52471ca34e9b

12   How Prisons and Jails Can Respond to the Coronavirus, The New Yorker March 14, 2020, Available at:
     https://www.newyorker.com/news/q-and-a/how-prisons-and-jails-can-respond-to-the-
     coronavirus?utm_source=onsite-share&utm_medium=email&utm_campaign=onsite-
     share&utm_brand=the-new-yorker

13   Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases 45(8):1047-1055,
     at https://doi.org/10.1086/521910

14   Laura M. Maruschak et al. (2015). Medical Problems of State and Federal Prisoners and Jail Inmates,
     2011-12. NCJ 248491. Washington, D.C.: U.S. Department of Justice, Bureau of Justice Statistics, at
     https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf
          Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 5 of 8



       to public health experts, incarcerated individuals “are at special risk of infection, given their

       living situations,” and “may also be less able to participate in proactive measures to keep

       themselves safe;” “infection control is challenging in these settings.” 15

9. The spread of the novel coronavirus has proven to be a serious public health problem in other

       countries’ prison systems. In China, officials have confirmed the coronavirus spreading at a

       rapid pace in Chinese prisons, counting 500 cases. 16 Secretary of State Mike Pompeo has

       called for Iran to release Americans detained there because of the “deeply troubling” “[r]eports

       that COVID-19 has spread to Iranian prisons,” noting that “[t]heir detention amid increasingly

       deteriorating conditions defies basic human decency.” 17 Courts across Iran have granted

       54,000 inmates furlough as part of the measures to contain coronavirus across the country. 18

10. In the U.S., including in Baltimore City, steps are being taken to facilitate the release of elderly

       and sick prisoners and to reduce jail populations by providing early release for some inmates

       and by discouraging the admission of individuals arrested on non-violent misdemeanor

       charges. 19 Baltimore City State’s Attorney Marilyn Mosby has ordered her staff to drop



15   “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike Pence, and Other
     Federal, State, and Local Leaders from Public Health and Legal Experts in the United States,” (March 2, 2020), at
     https://bit.ly/2W9V6oS; “An Epicenter of the Pandemic will be Jails and Prisons, if Inaction Continues”,
     Amanda Klonsky, New York Times, March 16, 2020; “How Prisons and Jails Can Respond to the Coronavirus”,
     Jennifer Gonnerman, the New Yorker, March 14, 2020

16 Rhea Mahbubani, Chinese Jails Have Become Hotbeds of Coronavirus As More Than 500 Cases Have Erupted,
   Prompting the Ouster of Several Officials, Business Insider Feb. 21, 2020, Available at:
   https://bit.ly/2vSzSRT
17 Jennifer Hansler and Kylie Atwood, Pompeo calls for humanitarian release of wrongfully detained Americans in

   Iran amid coronavirus outbreak, CNN Mar. 10, 2020, Available at: https://cnn.it/2W4OpV7

18   Claudia Lauer and Colleen Long, US Prisons, Jails On Alert for Spread of Coronavirus, The Associated Press
     March 7, 2020, Available at: https://apnews.com/af98b0a38aaabedbcb059092db356697

19   In New York Brooklyn District Attorney Eric Gonzalez, joined by public health experts, has asked
     Governor Cuomo to grant emergency clemencies to elderly and sick prisoners (Sarah Lustbader,
     Coronavirus: Sentenced to COVID-19, The Daily Appeal Mar. 12, 2020, Available at:
     https://theappeal.org/sentenced-to-covid-19/.); “Los Angeles is Releasing Inmates Early and Arresting Fewer
          Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 6 of 8



       charges for non-violent crimes in order to prevent the spread of coronavirus in jails. 20 Police

       in Philadelphia and Collins County, Texas have stopped arresting people for nonviolent

       crimes, including drug offenses, theft, and prostitution. 21 Jail releases have been ordered in a

       growing number of states, including California, 22 North Carolina, 23 Ohio, 24 and Virginia. 25

11. The federal bench in the District of Maryland is well aware of many of the challenging

       conditions of confinement that individuals confront in the local federally-contracted facilities

       that are relied upon by the court for defendants awaiting trial and serving short sentences.

       These harsh conditions at times have been the basis for Maryland district court judges to grant

       downward variances when sentencing individuals held in pretrial detention. See, e.g., United




     People Over Fear of the Coronavirus in Jails”
     https://www.buzzfeednews.com/article/salvadorhernandez/los-angeles-coronavirus-inmates-early-
     release; “Sheriff suspends non-violent arrests due to COVID-19” Alyssa Mauk, March 14, 2020, The Journal
     Times.

20   Baltimore prosecutors, defense, court work to reduce activity and decrease jail population, Maryland Daily Record
     March 18, 2020, Available at: https://thedailyrecord.com/2020/03/18/baltimore-city-reception-court-
     coronavirus/

21 With courts closed by pandemic, Philly police stop low-level arrests to manage jail crowding, The Philadelphia Inquirer
   March 18, 2020, Available at: https://www.inquirer.com/health/coronavirus/philadelphia-police-
   coronavirus-covid-pandemic-arrests-jail-overcrowding-larry-krasner-20200317.html
22 “L.A. County releasing some inmates from jail to combat coronavirus.” L.A. Times March 16, 2020,

   Available at: https://www.latimes.com/california/story/2020-03-16/la-jail-population-arrests-down-
   amid-coronavirus

23   Mecklenburg begins releasing jail inmates to avoid cellblock outbreak of COVID-19, Charlotte Observer March
     18, 2020, Available at: https://www.charlotteobserver.com/news/coronavirus/article241279836.html

24   Ohio Judges Are Releasing People from Jails to Fight Coronavirus. It’s a Good Idea. Mother Jones March 16,
     2020, Available at: https://www.motherjones.com/coronavirus-updates/2020/03/ohio-judges-are-
     releasing-people-from-jails-to-fight-coronavirus-its-a-good-
     idea/?utm_source=The+Appeal&utm_campaign=21d36eadf4-
     EMAIL_CAMPAIGN_2018_08_09_04_14_COPY_01&utm_medium=email&utm_term=0_72df992
     d84-21d36eadf4-58392691

25   Virginia Beach Sheriff releasing nonviolent inmates from city jail amid coronavirus outbreak, WAVY-TV 10 March
     17, 2020, Available at: https://www.wavy.com/news/local-news/virginia-beach/virginia-beach-sheriff-
     releasing-nonviolent-inmates-from-city-jail-amid-coronavirus-outbreak/
      Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 7 of 8



    States v. Amin Laguna Morales, No. TDC-19-cr-180 (finding it appropriate to grant a downward

    variance due in part to the poor conditions of pretrial confinement at CDF and the D.C. Jail).

12. It is unrealistic to expect that, in the face of a pandemic, these same facilities would have the

    resources necessary to adequately prevent the spread of the virus, such as screening and testing

    of inmates, correctional staff, law enforcement officers, and other care and service providers

    who enter the facility. People incarcerated at D.C. Jail are kept in cells that generally hold

    more than one person – where open toilets sit just feet from sleeping areas – and are subjected

    to frequent intimate contact by correctional staff, including searches of their mouths and body

    cavities. Moreover, each new arrestee brought from the community into the facility will be

    held with the existing population. The large number of people, close quarters, and already-

    deficient sanitary conditions at the jail create an especially alarming breeding ground for

    COVID-19 to take hold.

13. This Court should consider the “total harm and benefits to prisoner and society” that

    continued imprisonment will yield, relative to the heightened health risks posed during this

    rapidly encroaching pandemic. See Davis v. Ayala, 135 S. Ct. 2187, 2209 (2015) (Kennedy, J.,

    concurring) (calling for heightened judicial scrutiny of the projected impact of jail and prison

    conditions on a defendant); United States v. Mateo, 299 F. Supp. 2d 201, 212 (S.D.N.Y. 2004)

    (reducing sentence where defendant’s pretrial conditions were “qualitatively more severe in

    kind and degree than the prospect of such experiences reasonably foreseeable in the ordinary

    case”). The risk to the jail population, the staff of the correctional facilities, and the

    community at large is lessened when fewer inmates are detained. People like Mr. Smith, who

    are charged with non-violent offenses and who pose no threat to the community’s safety

    simply should not be in jails at this moment of national crisis.
          Case 1:20-cr-00047-SAG Document 14 Filed 03/19/20 Page 8 of 8



   14. The situation facing this Court and Mr. Smith has dramatically changed since his initial

       appearance on February 20, 2020, and calls for a proportionate response from the Court. The

       health risks associated with the COVID-19 pandemic, and Mr. Smith’s heightened

       susceptibility to severe illness, materially bear on why it is appropriate to release him on home

       detention with location monitoring.

       For all of these reasons, Mr. Smith requests that this Court schedule a detention hearing at the

earliest available date and order him released on home detention with location monitoring.

                                               Respectfully submitted,
                                               /s/________________
                                               Elizabeth G. Oyer
                                               Courtney Francik
                                               Office of the Federal Public Defender
                                               District of Maryland
                                               100 S. Charles Street
                                               Tower II, 9th Floor
                                               Baltimore, MD 21202
                                               (410) 962 3962
                                               Liz_Oyer@fd.org
